Citation Nr: 9915827	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a testicular 
problem, to include chronic epididymitis.

2.  Entitlement to service connection for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating action of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims of service 
connection for a low back injury, arthritis of the lower 
back, a testicular injury, chronic epididymitis and chronic 
prostatitis. 

In a January 1998 statement made in response to an inquiry 
from the RO, the veteran clarified his hearing request and 
indicated that he wanted a personal hearing before a Hearing 
Officer at the RO.  The veteran testified at a personal 
hearing at the RO in May 1998.  A transcript of that hearing 
is associated with the record.  

At the hearing, the Hearing Officer elicited testimony from 
the veteran in an attempt to clarify the issues on appeal and 
it was determined that the veteran considered his claims 
pertaining to the testicles and epididymitis to be related.  
As such, the Board has framed those issues as noted on the 
title page.  It was further determined that the claims of 
service connection for a back injury and for arthritis of the 
lower back were considered one claim.

In an October 1998 rating action, the Hearing Officer granted 
service connection and assigned a 20 percent rating for 
residual of a low back injury, with herniated nucleus 
pulposus L4-L5, disc bulge L3-4 and neurocanal stenosis, 
effective from January 18, 1994.


REMAND

The veteran contends that service connection is warranted for 
the claimed conditions as they had their onset during service 
or, in the alternative, are related to the low back disorder.  
Service medical records include complaints and treatment 
referable to the claimed conditions.  On several occasions, 
the veteran complained of both back pain and testicular pain.  
The report of an April 1992 separation examination included 
the examining physician's notation that the veteran had 
chronic prostatitis and chronic low back pain which was 
likely secondary to urological problems.

The veteran was afforded a VA examination in March 1994 which 
included normal physical examinations of the testes, 
epididymis and prostate and yielded a diagnosis of "by 
history only, recurrent testicular swelling with a past 
history or Chlamydia-like discharge."

Initially, the Board notes that the veteran testified that he 
had most recently been prescribed antibiotic treatment for 
the claimed conditions within the previous year.  From a 
review of the claims folder, it does not appear that complete 
medical records have been obtained.  Although the record does 
include copies of private treatment reports dated in early 
1996, there are no VA treatment reports subsequent to early 
1995.  

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well-
grounded.  See Boeck v. Brown, 6 Vet. App. 14 (1993) and 
Grivois v. Brown, 6 Vet. App. 136 (1994).  However, if the 
claimant's application for benefits is incomplete, VA shall 
notify him of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran has testified that he was treated for the claimed 
conditions since service.  The Board notes that the report of 
the March 1994 VA examination indicated normal examination 
findings and a diagnosis of "by history only, recurrent 
testicular swelling."  Therefore, medical records noting 
treatment for the claimed conditions subsequent to that 
examination, in the Board's opinion, would be evidence which 
is relevant and necessary for a full and fair adjudication of 
the veteran's claim.  The claims folder contains no record of 
the RO informing the veteran of the need to provide such 
records.  Thus, under the circumstances of this case, the 
Board is of the opinion that the RO has been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the appellant's claim "plausible"; and 
the RO failed to assist the appellant pursuant to the 
provisions of 38 U.S.C.A. § 5103(a) of informing him to 
provide this information.  Robinette, 8 Vet. App at 80.  
Consequently, a remand is appropriate under the facts of this 
case. 

The veteran also testified that he felt his testicular pain 
was related to the low back pain.  In the October 1998 rating 
action granting service connection for the residuals of a low 
back injury, the RO noted the veteran's in-service history of 
muscle strain and a "long" history of urinary tract 
involvement and testicular pain.  In that same rating action, 
the RO continued the denials of the veteran's other claims of 
service connection; however, that determination did not 
include consideration of whether the veteran's complaints of 
testicular and prostate disorders were related to the now 
service-connected low back disorder; that is, the claims were 
not considered on a secondary basis.

In addition to considering the claims under a theory of 
secondary service connection, the Board notes that when a 
service-connected disability aggravates a nonservice-
connected disability, service connection will be granted for 
the degree (and only the degree) of aggravation of the 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
429 (1995).  The RO has not yet had the opportunity to 
address the issue of aggravating effects of the service-
connected low back disorder as they pertain to the claimed 
testicular problem or prostatitis.  Thus, a remand is 
required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to advise 
him that in order to complete his 
application he should obtain and submit 
copies of medical records from all 
private medical care providers who 
treated him for complaints regarding his 
claimed testicular problem with 
epididymitis and claimed prostatitis 
since 1994.  The RO should attempt to 
obtain copies of any VA treatment records 
identified by the veteran.  The veteran 
should also be asked to submit any 
additional medical evidence which tends 
to support his claims, including a 
medical opinion linking inservice 
findings to current disability.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  Any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion, should 
be undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


